                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL           ‘O’
     Case No.       2:18-cv-02960-CAS(Ex)             Date October 15, 2018
     Title          BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.



     Present: The Honorable              CHRISTINA A. SNYDER
                Catherine Jeang                          Laura Elias                        N/A
                 Deputy Clerk                     Court Reporter / Recorder               Tape No.
              Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Dariush Adli                                  Oscar Orozco-Botello

     Proceedings:         DEFENDANT’S MOTION TO DISMISS (Dkt. 28, filed August 31,
                          2018)

I.      INTRODUCTION

       On April 9, 2018, plaintiff Boost Beauty, LLC (“Boost Beauty”) filed this action
against defendants Woo Signatures, LLC (“Woo Signatures”), Tadeh
Booghosianssardabi, Farshid Karamzad Goflsaz, Arash Sedighi, and Does 1 through 10
(collectively, “defendants”). Dkt. 1. On June 7, 2018, plaintiff filed a first amended
complaint (“FAC”). Dkt 17. In response to defendants’ motion to dismiss, the Court
dismissed plaintiff’s FAC, with leave to amend, on July 23, 2018. Dkt. 25 (“Order”).
Subsequently, plaintiff filed a second amended complaint on August 17, 2018. Dkt. 26
(“SAC”).

        In its second amended complaint, plaintiff asserts the same eleven claims as in its
initial complaint: (1) copyright infringement, in violation of the Copyright Act, 17 U.S.C.
§ 501 et seq.; (2) contributory copyright infringement; (3) vicarious copyright
infringement; (4) intentional fraud, as against Sedighi; (5) breach of implied contract; (6)
trademark infringement and counterfeiting in violation of the Lanham Act, 15 U.S.C. §
1114; (7) unfair competition and false designation of origin in violation of the Lanham
Act, 15 U.S.C. § 1125(a); (8) trademark infringement under California common law; (9)
violation of the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
17200, et seq.; (10) trademark infringement by imitating and false advertising, in
violation of the Lanham Act, 15 U.S.C. §§ 1114(a)–(b); and (11) common law unfair
competition and false designation of origin. SAC. In brief, the SAC alleges that
defendants engaged in a scheme to gain access to plaintiff’s confidential information and
thereby replicate the beauty product that plaintiff produces, markets, and sells.

        CV-549 (01/18)                  CIVIL MINUTES - GENERAL                            Page 1 of 12
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

Specifically, plaintiff alleges that defendants copied its signature eyelash enhancement
product by using plaintiff’s manufacturer, by unlawfully copying plaintiff’s copyrighted
online advertisement (the “Work”), and by unlawfully using variations of the term
“BoostLash,” plaintiff’s trademarked product name (the “Mark”).

       On August 31, 2018, defendants filed the instant motion to dismiss. Dkt. 28
(“Mot.). Plaintiffs filed an opposition on September 24, 2018, dkt. 29 (“opp’n”); and
defendants filed their reply on October 1, 2018, dkt. 30 (“reply”). The motion to dismiss
is currently before the Court. The Court held a hearing on October 15, 2018. Having
carefully considered the parties’ arguments, the Court concludes as follows.

II.   BACKGROUND

      Plaintiff alleges the following facts.
        Plaintiff is a California limited liability company with its principal place of
business in Glendale, California. SAC ¶ 7. Woo Signatures is a California limited
liability company with its principal place of business also in Glendale, California. Id. ¶ 8.
Booghosianssardabi, Goflsaz, and Sedighi are the principals of Woo Signatures, and are
individuals residing in Los Angeles County. Id. ¶ 9.
      A.       Plaintiff’s Business
       Plaintiff alleges that it procures, advertises, distributes, and sells an eyelash
enhancement product called BoostLash. Id. ¶ 27. BoostLash is a low-cost product
available to consumers of all economic classes, which is sold online. Id. ¶¶ 29, 31.
Plaintiff began the business in 2016 and alleges that it applied for and obtained a
trademark registration for the term “BoostLash.” Id. ¶ 27, 33. To market the product,
plaintiff created advertisements composed of “specific words, phrases, and language in a
specific order.” Id. ¶ 34. In April 2018, plaintiff filed an application with the U.S.
Copyright Office for copyright registration of an advertisement, a copy of which plaintiff
attached to its second amended complaint. Id. ¶ 35; Ex. A. The advertisement features
three areas of text: the first, across the top, states “‘Top 5’ Eyelash Growth Serums |
2018’s Best Eyelash Enhancers,” and contains additional product attributes below; the
second, on the bottom left, states “Product Comparison Chart,” which urges consumers to
“compare performances”; and the last, on the bottom right, states “Which is Best for
You.” SAC, Ex. A. Plaintiff’s registration application for this advertisement is pending.
Id. ¶ 36.

      CV-549 (01/18)                  CIVIL MINUTES - GENERAL                        Page 2 of 12
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

      B.       Defendants’ Alleged Misconduct
               1.      Sedighi’s Intentional Fraud and Woo Signatures’s Breach of
                       Implied Contract
        Plaintiff alleges that Sedighi and a principal at Boost Beauty lived together for five
years, during which time Sedighi gained confidential information about plaintiff’s
business model, strategies, product, and suppliers. Id. ¶¶ 38–40, 83. Plaintiff alleges
that, in November 2017, the named individual defendants unlawfully made a deal with
plaintiff’s manufacturer to produce an eyelash enhancement product called WooLash,
purchased the domain name for WooLash, and began selling WooLash as a competing
product. Id. ¶ 43. Plaintiff alleges that defendants produced WooLash despite the fact
that Sedighi agreed that any information he learned from Boost Beauty’s principal would
remain confidential, and that Sedighi would not use the information for personal benefit
without the consent of Boost Beauty’s principal. Id. ¶¶ 40, 84–86.
               2.      Defendants’ Direct, Contributory, and Vicarious Copyright
                       Infringement
       Plaintiff avers that in November 2017, when defendants launched their competing
business, they “copied Plaintiff’s advertisement (but ran the advertisement only outside
of California in the hopes Plaintiff would not become aware of it).” Id. ¶ 43. Plaintiff
further alleges that defendants’ “word-for-word” “copied advertisements were non-
descript in that an ordinary consumer of the Product would not be able to tell, unless
investigating closely, that the advertisement did not belong to Plaintiff,” which confused
consumers. Id. ¶ 44, 49. Plaintiff asserts that defendants knew the Work was an original
expression owned by plaintiff, and that defendants used, republished, distributed, and
displayed the Work to the public without authorization, which has caused plaintiff
economic injury. Id. ¶ 52–54.
               3.      Defendants’ Trademark Infringement, Counterfeiting, Unfair
                       Competition, and False Advertising
       Plaintiff further alleges that in November 2017, defendants purchased “boost,”
“lash,” and “boost lash,” with a space, as Google Adwords and in other search engines; as
a result, when a consumer would search for “BoostLash” on the internet, plaintiff asserts
that consumers, “intending to find Plaintiff’s website, . . . are instead directed to
Defendants’ website.” Id. ¶ 43, 45. Plaintiff contends that by purchasing “boost” and
“lash” as Adwords and by naming their product “WooLash,” defendants willfully

      CV-549 (01/18)                 CIVIL MINUTES - GENERAL                           Page 3 of 12
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL           ‘O’
  Case No.         2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title            BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

adopted and used in commerce a confusingly similar or identical version of the Mark
without plaintiff’s consent. Id. ¶ 93–95. Plaintiff alleges that such acts of direct
infringement amount to false or misleading advertising and unfair competition, and that
as a result, plaintiff has lost out on revenues. Id. ¶ 116–17.
III.   LEGAL STANDARDS

       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a pleading. Under this Rule, a district court properly
dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence of
sufficient facts alleged under a cognizable legal theory.’” Conservation Force v. Salazar,
646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d
696, 699 (9th Cir. 1988)). “[A]llegations in a complaint . . . may not simply recite the
elements of a cause of action, but must contain sufficient allegations of underlying facts
to give fair notice and to enable the opposing party to defend itself effectively.” Starr v.
Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “While a complaint attacked by a Rule
12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels
and conclusions, and a formulaic recitation of the elements of a cause of action will not
do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations
must be enough to raise a right to relief above the speculative level.” Id.

       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the pleading, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The pleading must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-
conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.

       CV-549 (01/18)               CIVIL MINUTES - GENERAL                          Page 4 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

       Unless a court converts a Rule 12(b)(6) motion into a motion for summary
judgment, a court cannot consider material outside of the pleading (e.g., facts presented
in briefs, affidavits, or discovery materials). In re American Cont’l Corp./Lincoln Sav. &
Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom
Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court
may, however, consider exhibits submitted with or alleged in the complaint and matters
that may be judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon
Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999); Lee v. City of Los Angeles,
250 F.3d 668, 689 (9th Cir. 2001).

       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
Co., 806 F.2d 1393, 1401 (9th Cir. 1986).

IV.   DISCUSSION

      A.       Defendants’ Alleged Violation of Local Rule 7 – 3

        Local Rule 7–3 mandates that parties contemplating the filing of a motion must
contact and discuss the motion with opposing counsel at least seven days prior to filing a
motion. C.D. Cal. L.R. 7–3. Plaintiff argues that defendants failed to meet and confer
prior to filing the instant motion, as required by Local Rule 7–3. Opp’n at 6. Plaintiff
requests that the Court therefore strike the motion and sanction defendants for their
alleged violation of Local Rule 7–3, explaining that by failing to meet and confer,
defendants attempted to “catch Plaintiff ‘off-guard’” with their filing. Id. at 8. In the
alternative, because plaintiff acknowledges that defendants emailed plaintiff in advance
of filing the motion, which provided some warning about defendants’ upcoming motion,
plaintiff states that the Court should “at the very least” deny defendants’ motion to
dismiss the trademark claims because defendants failed to reference the trademark claims
in their email. Id. at 9. Defendants respond that they attempted to satisfy Local
Rule 7 – 3 by emailing plaintiff ten days in advance of filing their motion, in an attempt
to meet and confer. Reply at 2. However, defendants explain that plaintiff failed to
respond with an acceptable time to meet and would not grant defendants an extension on
the motion. Id. at 3. Emails provided by the parties evidence defense counsel’s


      CV-549 (01/18)                CIVIL MINUTES - GENERAL                        Page 5 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

numerous requests to meet, and the parties’ subsequent failure to agree on a time. Mot.,
Ex A.

       The Court previously admonished the parties to abide by the Local Rules in future
proceedings, and warned the parties that failure to meet and confer prior to filing motions
constitutes grounds for denial of a motion or imposition of other monetary or non-
monetary sanctions. See Order at 5. In this instance, the Court reiterates the importance
of abiding by Local Rules, but finds that plaintiff is not justified in its request to strike
defendants’ motion, given plaintiff’s own contribution to the failed meet and confer.

      B.       Plaintiff’s Copyright Infringement Claims

       Defendants move to dismiss plaintiff’s first through third claims, all pertaining to
copyright infringement. “To establish infringement, two elements must be proven: (1)
ownership of a valid copyright, and (2) copying of constituent elements of the work that
are original.” Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).
The second element contains two parts: “copying” and “unlawful appropriation.”
Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018). Plaintiffs must allege
both components because “independent creation is a complete defense to copyright
infringement,” and because “a defendant incurs no liability if he copies only the ‘ideas’
or ‘concepts’ used in the plaintiff's work. To infringe, the defendant must also copy
enough of the plaintiff's expression of those ideas or concepts to render the two works
‘substantially similar.’” Id. (citing Mattel, Inc. v. MGA Entertainment, Inc., 616 F.3d
904, 913–14 (9th Cir. 2010)).

       Defendants argue that plaintiff fails to establish ownership of a valid copyright
because plaintiff’s Work does not meet the federal originality standard, because, under
the scenes a faire doctrine, plaintiff’s Work constitutes mere ideas that cannot be
protected by copyright, and because plaintiff’s work “possess[es] no more than [a] de
minimis amount of creativity” and authorship, which bars protection. Mot. at 2–5.
Defendants also note that plaintiff has not attached defendants’ allegedly infringing work,
and defendants argue that plaintiff’s allegations fail to make defendants aware of how
and when defendants infringed on plaintiff’s copyright. Id. at 6. Accordingly,
defendants argue that the Court should dismiss plaintiff’s copyright claims. Id. at 7.
Plaintiff opposes defendants’ motion, arguing that it sufficiently alleged ownership of a
valid copyright by attaching its copyright registration application to the complaint, and


      CV-549 (01/18)                CIVIL MINUTES - GENERAL                           Page 6 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

that its written descriptions of both plaintiff’s protected work and the infringing work
adequately allege unlawful copying. Opp’n at 10, 13–14.

       In its prior order, the Court dismissed plaintiff’s copyright claims with leave to
amend. While the Court concluded that plaintiff properly alleged ownership of a valid
copyright by producing its copyright registration application, the Court found that
plaintiff failed to put defendants on notice of which advertisement defendants allegedly
copied. Order at 6. Plaintiff neither attached its Work to its first amended complaint, nor
described the work with sufficient particularity. Id.

       Plaintiff’s second amended complaint still properly alleges ownership of a valid
copyright. “A certificate of registration from the U.S. Copyright Office raises the
presumption of copyright validity and ownership,” Unicolors, Inc. v. Urban Outfitters,
Inc., 853 F.3d 980, 988 (9th Cir. 2017); and the Ninth Circuit has held that “receipt by the
Copyright Office of a complete application satisfies the registration requirement of [17
U.S.C.] § 411(a).” Cosmetic Ideas, Inc. v. IAC/Interactivecorp., 606 F.3d 612, 621 (9th
Cir. 2010); see also Mitchell v. 3PL Sys., Inc., No. SACV 11-534 AG (ANX), 2011 WL
13130874, at *5 (C.D. Cal. Nov. 14, 2011); OpenMind Solutions, Inc. v. Doe, 2011 U.S.
Dist. LEXIS 116552 *11, 2011 WL 4715200 (N.D.Cal. Oct. 7, 2011) (finding that the
plaintiff adequately alleged ownership because it was the subject of a pending copyright
registration application).

       However, the Court finds that plaintiff still fails to adequately plead the copying
element of copyright infringement. Feist, 499 U.S. at 361. Plaintiff now attaches a copy
of the Work, but does not attach a copy of defendants’ allegedly infringing work.
Instead, plaintiff claims that

      Defendant willfully misappropriated information from Plaintiff, struck a deal with
      a manufacturer of the Product, used the confusingly similar “Boost Lash” mark for
      their Google AdWords and in their other search engine advertisement, copied
      Plaintiff’s advertisement, and made their advertisement non-descript so that when
      the consumer of the Product . . . does a search for BoostLash®, intending to find
      Plaintiff’s website, they are instead directed to Defendants’ website.

SAC ¶ 45. Plaintiff also alleges that defendants “copied word for word” plaintiff’s
advertisement, and that “defendants’ copied advertisements were non-descript.” Id. ¶ 44,
50.

      CV-549 (01/18)                CIVIL MINUTES - GENERAL                          Page 7 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

       “It is no longer necessary that either a copy of the work allegedly infringed, or a
copy of the allegedly infringing work, accompany the complaint. The attachment of
copies to the complaint is now discretionary.” 3 Nimmer on Copyright § 12.09 (2018).
However, here, plaintiff’s pleadings do not properly allege copyright because, while
plaintiff claims that defendants “copied” plaintiff’s Work “word-for-word,” plaintiff also
states that defendants’ alleged infringing work was “non-descript.” SAC ¶¶ 44–45, 50.
“Draw[ing] on its judicial experience and common sense,” the Court is unclear how
something “non-descript” can be a word-for-word copy of work that is original and
validly protected by copyright. Iqbal, 556 U.S. at 679. Without either attaching
defendants’ infringing work or providing additional details that indicate how defendants’
non-descript infringing work amounts to a “substantially similar” copy of plaintiff’s
original work, the Court therefore finds that plaintiff does not allege a claim for copyright
infringement.

       Defendants argue that the Court should grant defendants’ motion to dismiss
plaintiff’s copyright claims with prejudice because plaintiff “intentionally [chose] not to
attach” defendants’ allegedly infringing work. Reply at 9. However, as a general rule,
leave to amend a complaint which has been dismissed should be freely granted unless
“the allegation of other facts consistent with the challenged pleading could not possibly
cure the deficiency.” Schreiber Distrib., 806 F.2d at 1401. At oral argument, plaintiff
represented that, if the Court granted dismissal with leave to amend, plaintiff could cure
its pleading by attaching defendants’ infringing work to an amended complaint and by
alleging substantial similarity between plaintiff’s copyrighted work and defendants’
infringing work. Accordingly, the Court GRANTS defendants’ motion to dismiss
plaintiff’s first claim for copyright infringement, with leave to amend.

       As noted in the Court’s prior order, because plaintiff’s second and third claims for
secondary infringement depend on an adequately-pleaded claim for copyright
infringement, the Court also GRANTS defendants’ motion to dismiss plaintiff’s
contributory and vicarious claims. See A&M Records, Inc. v. Napster, Inc., 239 F.3d
1004, 1013 (9th Cir. 2001) (stating that “secondary liability for copyright infringement
does not exist in the absence of direct infringement”).




      CV-549 (01/18)                CIVIL MINUTES - GENERAL                          Page 8 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

      C.       Plaintiff’s Claims for Trademark Infringement, False
               Advertising, and Unfair Competition

        Defendants move to dismiss plaintiff’s claims for federal trademark infringement,
counterfeiting, false advertising, and unfair competition by knowingly and willfully
causing consumer confusion and gaining profits in violation of the Lanham Act, 15
U.S.C. §§ 1114, 1125(a). Defendants argue that plaintiff does not own a valid trademark
because the alleged mark is generic, and that defendants’ use of the alleged mark
constitutes “fair use,” which is a defense to trademark infringement. Mot. at 8–9.
Defendants add that plaintiff does not allege claims with sufficient particularity, that
plaintiff impermissibly pleads identical claims, and that plaintiff’s counterfeit claim “fails
as a matter of law” because it does not allege defendants’ use of plaintiff’s exact mark on
a counterfeit product. Id. at 9–10. Plaintiff opposes defendants’ motion on the grounds
that its mark is not generic, and that it properly alleged defendants’ infringing conduct.
Opp’n at 17. Plaintiff further argues that its causes of action are not identical. Id. at 18.

       As noted in the Court’s prior order, courts apply the same analysis when reviewing
claims, based on the same infringing conduct, for trademark, counterfeiting, false
advertising, and unfair competition claims. Order at 7 (citing 15 U.S.C. §§
1114, 1125(a)); see also E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1288
n.2 (9th Cir. 1992) (noting that elements of infringement and unfair competition claims
are essentially the same, and their respective rulings “stand or fall together”); Ingrid &
Isabel, LLC v. Baby Be Mine, LLC, 70 F. Supp. 3d 1105, 1134 (N.D. Cal. 2014) (“To
successfully maintain an action for . . . false designation of origin [or] unfair competition
under the Lanham Act or California law, plaintiff must show that it has a valid trademark
and that defendant’s use of the mark is likely to cause confusion”). The Court will also
simultaneously analyze plaintiff’s claims for California common law trademark
infringement, false advertising, and unfair competition, and because these California
claims are “substantially congruent” with Lanham Act claims. Playboy Enter., Inc. v.
Netscape Commc'n. Corp., 354 F.3d 1020, 1024 n.10 (9th Cir. 2004). As such, for
purposes of the instant motion, the Court will address plaintiff’s sixth through eleventh
claims together.

      To prevail on a claim for trademark infringement under the Lanham Act, a plaintiff
must prove: (1) ownership of a valid trademark; (2) use of the mark without its consent;
and (3) that such use is likely to cause confusion. Credit One Corp v. Credit One
Financial, Inc., 661 F. Supp. 2d 1134, 1137 (C.D. Cal. 2009); see also Rearden LLC v.

      CV-549 (01/18)                 CIVIL MINUTES - GENERAL                          Page 9 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

Rearden Commerce, Inc., 683 F.3d 1190, 1202 (9th Cir. 2012). “Generic marks are not
capable of receiving protection because they identify the product, rather than the
product's source.” KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 408 F.3d
596, 602 (9th Cir. 2005). Determination of whether a mark is generic is a question of
fact. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 840 (9th
Cir. 2001). Specifically, “to determine whether a term has become generic, we look to
whether consumers understand the word to refer only to a particular producer's goods or
whether the consumer understands the word to refer to the goods themselves.” Yellow
Cab Co. of Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 929 (9th Cir.
2005) (quoting KP Permanent Make–Up, Inc., 408 F.3d at 604.).

       The Court previously dismissed plaintiff’s trademark infringement claims because
plaintiff did not sufficiently allege defendants’ use of plaintiff’s Mark without consent.
Order at 8. Additionally, the Court found that plaintiffs failed to identify or describe
defendants’ use of a confusingly similar mark which posed a likelihood of consumer
confusion. Id. at 9.

        Plaintiff’s second amended complaint cures these defects. Plaintiff clearly alleges
that it owns the trademark “BoostLash®” and that defendants “purchased the Google
AdWords ‘Boost’ and ‘Lash,’ and used the words ‘Boost’ and ‘Lash’ together with a
space added in between as ‘Boost Lash’ as a search engine advertisement to drive traffic
to their website, and sold a same, but competing, product.” SAC ¶ 43. In so doing,
plaintiff claims that defendants “used, and are using in commerce the confusingly similar
‘Boost Lash’ mark in connection with the promotion, marketing, advertising of eye-lash
enhancement products in a manner which is likely to cause confusion.” Id. ¶ 94.
Plaintiff claims that defendants are confusing consumers into thinking that defendants’
product is associated with plaintiff’s. Id. ¶ 95.

        The Ninth Circuit has recognized that a defendant’s use of a trademark as an
internet search engine keyword constitutes a “use of commerce” which can give rise to
liability under the Lanham Act. Network Automation, Inc. v. Advanced Systems
Concepts, Inc., 638 F.3d 1137, 1145 (9th Cir. 2011). Although defendants argue that
plaintiff cannot claim ownership of a valid trademark because plaintiff’s mark is generic,
mot. at 8; this is a factual issue that will not be decided on a motion to dismiss. Stuhlbarg
Int'l Sales Co., Inc., 240 F.3d at 840; see also Solid 21, Inc. v. Breitling USA, Inc., 512 F.
App'x 685, 686–87 (9th Cir. 2013) (“[Defendant’s] contention that the mark is, in fact,


      CV-549 (01/18)                 CIVIL MINUTES - GENERAL                         Page 10 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

generic is an attempt to introduce evidence to rebut the complaint, which is impermissible
at the motion to dismiss stage.”).
       Similarly, at this pleading stage, the Court finds unpersuasive defendants’
contention that its use of the words “boost” and “lash” constitute a “classic fair use,”
which is a defense to trademark infringement. Mot. at 9. The Ninth Circuit recognizes
“two types of fair use: ‘classic fair use,’ in which ‘the defendant has used the plaintiff's
mark to describe the defendant's own product,’ and ‘nominative fair use,’ in which the
defendant has used the plaintiff's mark ‘to describe the plaintiff's product’ for the purpose
of, for example, comparison to the defendant's product.” Cairns v. Franklin Mint Co.,
292 F.3d 1139, 1150 (9th Cir. 2002) (citations omitted). Classic fair use, which
defendants claim, is a defense to trademark infringement where “the use of the name,
term, or device charged to be an infringement is a use, otherwise than as a mark . . . of a
term or device which is descriptive of and used fairly and in good faith only to describe
the goods.” Rolex Watch U.S.A., Inc. v. Agarwal, No. CV 12-06400 MMM (MRWX),
2012 WL 12886444, at *8 (C.D. Cal. Dec. 17, 2012) (citing 15 U.S.C. § 1115(b)(4)); see
also Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 809 (9th Cir. 2003) (“a
defendant's use is classic fair use where the defendant has used the plaintiff's dress to
describe or identify the defendant's own product and not at all to describe or identify the
plaintiff's product.”); 2 J. Thomas McCarthy, McCarthy on Trademarks and Unfair
Competition § 11:45 (5th ed. 2018) (explaining that under the classic fair use doctrine,
“[a] junior user is always entitled to use a descriptive term in good faith in its primary,
descriptive sense other than as a trademark”).
       Defendant argues that classic fair use applies here because defendants’ use of “the
words ‘boost’ and ‘lash’ in search engine advertising would describe the effect of
Defendants’ product.” Mot. at 9. However, the Court finds that plaintiff “has alleged
sufficient facts to defeat the defense if they are proved.” Rolex Watch U.S.A., Inc., No.
CV 12-06400 MMM (MRWX), 2012 WL 12886444, at *8. Plaintiff alleges that
defendants purposefully used its trademark as a search engine term in order to associate
defendants’ product with plaintiff’s, and to direct consumers to defendants’ website,
instead of plaintiff’s. SAC ¶¶ 45, 95. Accordingly, defendants’ alleged conduct “is not
use of the trademarks in a manner ‘other than as a mark’” and “defendants'
classic fair use defense thus does not bar [plaintiff’s] claims at the pleadings stage.”
Rolex Watch U.S.A., Inc., No. CV 12-06400 MMM (MRWX), 2012 WL 12886444, at
*8. Instead, the Court finds that plaintiff alleges valid claims.


      CV-549 (01/18)                CIVIL MINUTES - GENERAL                          Page 11 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL           ‘O’
  Case No.        2:18-cv-02960-CAS(Ex)             Date October 15, 2018
  Title           BOOST BEAUTY, LLC. V. WOO SIGNATURES, LLC.; et al.

       However, specifically regarding plaintiff’s sixth claim for relief, in which plaintiff
alleges federal trademark infringement and counterfeiting in violation of 15 U.S.C.
§ 1114, the Court finds that plaintiff properly alleges trademark infringement, as
discussed, but the Court agrees with defendants that plaintiff fails to allege a claim for
counterfeiting. “Counterfeiting is the act of producing or selling a product with a sham
trademark that is an intentional and calculated reproduction of the genuine trademark. A
‘counterfeit mark’ is a false mark that is identical with, or substantially indistinguishable
from, the genuine mark.” Nautilus, Inc. v. Hempel, No. CV 12-07430 DMG (EX), 2013
WL 12133877, at *6 (C.D. Cal. June 20, 2013) (quoting 4 J. Thomas McCarthy,
McCarthy on Trademarks and Unfair Competition § 25:10 (4th ed. 2012)). Plaintiff does
not allege that defendants are using plaintiff’s mark “in the act of producing or selling a
product;” instead, plaintiffs allege that defendants are using the Mark “in connection with
the promotion, marketing, [and] advertising” of their competing product, by using “Boost
Lash” as a search engine keyword. SAC ¶ 94. Moreover, plaintiff admits that defendants
market their product under the name “WooLash.” SAC ¶ 43. Plaintiff nowhere alleges
that defendants have attached plaintiff’s Mark to defendants’ product. For this reason,
the Court finds that plaintiff fails to state a claim for counterfeiting.
       Finally, although defendants argue that plaintiff’s sixth and tenth claims, both
arising under 15 USC § 1115, are identical claims for relief, the Court concludes that at
this juncture, without more evidence, this argument is premature. Accordingly,
defendants’ motion to dismiss plaintiff’s sixth through eleventh claims is DENIED,
except as to plaintiff’s claim of counterfeiting, which is DISMISSED with leave to
amend.
V.    CONCLUSION

       For the foregoing reasons, the Court GRANTS defendants’ motion in part and
DISMISSES plaintiff’s first through third claims, pertaining to copyright infringement,
with leave to amend. The Court DENIES defendants’ motion with regards to plaintiff’s
sixth through eleventh claims, except as to plaintiff’s claim of counterfeiting. The Court
GRANTS defendants’ motion to dismiss the counterfeiting claim, with leave to amend.

      IT IS SO ORDERED.

                                                                           00         15
                                                 Initials of Preparer           CMJ



      CV-549 (01/18)                CIVIL MINUTES - GENERAL                                Page 12 of 12
